DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 04/20/2021.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 04/20/2021 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/03/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 09/03/2021 is attached to this office action. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,986,132. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose a system for real time federation of file permissions for digital content protection. The system of claim 1, the system of claim 8 and the server of claim 15 includes the same limitations of the system of claim 1 disclosed in U.S. Patent No. 10,986,132. 
Likewise regarding dependent claims:
Claims 2-7, 9-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,986,132.

As indicated in the table below, these dependent claims of the instant application are anticipated by the corresponding claims of U.S. Patent No. 10,986,132, because the subject matter claimed in the following dependent claims of the instant application is fully disclosed and covered by the corresponding claims of US Patent No. 10,986,132.

Instant application. Application No. 17/235,778
U.S. Patent No. 10,986,132
Claims 1, 8 and 15: 
a client software application operating on a first separate computing device remote from the central server;
a plurality of permissions applications, each permissions application storing details of protected files forming the real time federation of file permissions; and 


a connector application, the connector application comprising a plurality of permissions application specific Application Programming Interfaces (APIs), each permissions application specific API corresponding to a single permissions application in the plurality of permissions applications; 
a communication interface configured to communicate between the client software application and the plurality of permissions applications on which permissions are defined; 
wherein, whenever any request from the client software application is made for the permission of any user to access a protected file, the communication interface initially queries the permissions application and then, only if the user is authorized to access the protected file, returns the permission to the client software application, even if the protected file is outside the application boundary
Claim 1: 
a client software application operating on a first separate computing device remote from the central server;
a plurality of permissions applications, each permissions application storing details of protected files forming the real time federation of file permissions, wherein each of the permissions applications operates on a computing device separate and remote from the central server; and
a connector application, the connector application comprising a plurality of permissions application specific Application Programming Interfaces (APIs), each permissions application specific API corresponding to a single permissions application in the plurality of permissions applications;

wherein the central server communicates between the client software application and the plurality of permissions applications on which permissions are defined;
wherein, whenever any request from the client software application is made for the permission of any user to access a protected file, the central server initially queries the permissions application and then, only if the user is authorized to access the protected file, returns the permission to the client software application;
wherein the client software application communicates with the central server to fetch permissions of any user on any specific given document from the real time federation of file permissions and enforces these permissions on the user when the user is trying to access the document even if the document is outside the application boundary;
Claims 2 and 9: wherein the client software application communicates with the communication interface to fetch permissions of any user on any specific given document from the real time federation of file permissions.
Claim 1: …wherein the client software application communicates with the central server to fetch permissions of any user on any specific given document from the real time federation of file permissions and enforces these permissions on the user when the user is trying to access the document even if the document is outside the application boundary…

Claims 3 and 10: wherein the client software application enforces these permissions on the user when the user is trying to access the document even if the document is outside the application boundary.
Claim 1: …wherein the client software application communicates with the central server to fetch permissions of any user on any specific given document from the real time federation of file permissions and enforces these permissions on the user when the user is trying to access the document even if the document is outside the application boundary…
Claims 4, 11 and 17: wherein the connector application is a software program that connects to the permissions application with the communication interface.
Claim 1: …wherein the connector application is a software program that connects to the permissions application with the central server…

Claims 5, 12 and 18: wherein the connector application is configured to protect the file as the file exits an application boundary, wherein protecting the file includes encrypting the file such that any attempt to open the file outside the application boundary causes a request for permission to access the file to be transmitted to the central server, which will in turn query an appropriate permissions application
Claim 1: …wherein the connector application is a software program that connects to the permissions application with the central server to carry out the steps of:
a. protecting the file as the file exits an application boundary, wherein protecting the file includes encrypting the file such that any attempt to open the file outside the application boundary causes a request for permission to access the file to be transmitted to the central server, which will in turn query an appropriate permissions application…

Claims 6, 13 and 19: wherein the connector application is configured to assist the central server to fetch permissions of any given user on any given file by querying the permissions application and translating the permissions defined in the permissions application to permissions as understood by the central server

Claim 1: …wherein the connector application is a software program that connects to the permissions application with the central server to carry out the steps of:
a. protecting the file as the file exits an application boundary, wherein protecting the file includes encrypting the file such that any attempt to open the file outside the application boundary causes a request for permission to access the file to be transmitted to the central server, which will in turn query an appropriate permissions application; and
b. assisting the central server to fetch permissions of any given user on any given file by querying the permissions application and translating the permissions defined in the permissions application to permissions as understood by the central server…

Claims 7, 14 and 20: wherein a federation of policies from multiple applications are delivered and the permissions application is simultaneously allowed to derive permissions automatically, on any file at any point in time without having to manually define the permissions.
Claim 1: wherein the federation of policies from multiple applications are delivered and the permissions application is simultaneously allowed to derive permissions automatically, on any file at any point in time without having to manually define the permissions.
Claim 16: wherein the client software application communicates with the server to fetch permissions of any user on any specific given document from the real time federation of file permissions and enforces these permissions on the user when the user is trying to access the document even if the document is outside the application boundary.

Claim 1: …wherein the client software application communicates with the central server to fetch permissions of any user on any specific given document from the real time federation of file permissions and enforces these permissions on the user when the user is trying to access the document even if the document is outside the application boundary…


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 is rejected under 35 U.S.C 103 as being unpatentable over U.S. Pub. No. US 2007/0162749 A1 to Lim, (hereinafter, “Lim”) in view of US Pub. No. US 2010/0241711 to Ansari, (hereinafter, “Ansari”).

As per claims 1, 8 and 15, Lim teaches a system and a server, respectively, for real time federation of file permissions for digital content protection, comprising: 
a central server (Lim, para. [0011] “…controlling document access and application usage using centrally managed rules. The rules are stored and manipulated in a central rule database via a rule server.” And para. [0082] “The policy server (central server) 101 allows policies to be centrally managed and automatically distributed and updated to policy enforcers.”); 
a client software application operating on a first separate computing device remote from the central server (Lim, para. [0056] “Policy enforcers (client software application) are installed on client systems at the operating system level or in application programs…They can also be installed on servers at the operating system level or in an application program on the server to provide protection to the documents on the server.” And para. [0059] “A client system (separate computing device) can be a desktop computer, laptop computer, personal digital assistant (PDA), smart phone, thin clients (e.g., HP Consolidated Client Infrastructure clients and Wyse terminals), an instance of client operating environment running on a terminal server (e.g., Microsoft Terminal Server or Citrix MetaFrame), a guest operating system running on a virtual machine (e.g., VMWare Workstation or Microsoft Virtual Server), a server making document access or application usage request (acting as a client in the context of the request), information kiosk, Internet kiosk, and any computing device and computing environment from which a document access or application usage request originates, etc.”); 
a plurality of permissions applications (Lim, para. [0085] “Referring to FIG. 2, minimal embodiments are shown that utilize a number of workstations 204 each with policy enforcers (permissions applications) 205 installed or a number of document servers 206 each with policy enforcers installed 207. The authoring and administration module 201 is a client application running on a workstation. It provides the user interface to create, test, publish, modify, delete, and deploy policies, manage system configuration, monitor system health, and view document access activity, application usage activity and policy enforcement activity. The authoring and administration module 201 is connected to the control center 202 which is responsible for policy life cycle management, system management, log data management and maintaining a central policy and log repository 203.”), 
each permissions application storing details of protected files forming the real time federation of file permissions, wherein each of the permissions applications operates on a computing device separate and remote from the central server (Lim, para. [0066] “Policies and/or subsets of policies are transmitted to workstations 103 and document servers 105 to control local and remote document accesses and application usage.” And para. [0067] “A policy enforcer (permissions application) can be installed on a workstation 103 (computing device separate and remote from the central server) to provide document access and application usage control at the point-of-use (real time). The policies can be stored locally on the workstation. Point-of-use control prevents unauthorized access to documents anywhere on the network and prevents unauthorized application usage and operations on application data or usage of application functions.”); and 
a connector application, the connector application comprising a plurality of permissions application specific Application Programming Interfaces (APIs), each permissions application specific API corresponding to a single permissions application in the plurality of permissions applications (Lim, [0133] “Document server policy enforcers are server (e.g., a file server) or server application program (e.g., a mail server) specific policy enforcers.” And para. [0216] “policy enforcer, interceptors and consequence applicators are native elements of an application program or operating system. Interception and enforcement may be implemented through one or more calls to a policy enforcer application program interface (API). For example, a policy enforcer API is provided in the form of a software development kit (SDK) (connector application).” And para. [0217] “A workstation policy enforcer installs a number of application program interceptors 610 and consequence applicators 611 to monitor document access and application usage operations (or actions) inside individual application programs and to apply enforcement actions. In addition, a workstation policy enforcer also installs operating system interceptors 610 and consequence applicators 611 to monitor file accesses from application programs and to apply enforcement actions”); 
wherein the central server communicates between the client software application and the plurality of permissions applications on which permissions are defined (Lim, para. [0096] “The communication server 304 is responsible for directing traffic among the policy server 211, intelligence server 308, management server 212 and all policy enforcers 205, 207. The communication server 304 brokers communications between policy enforcers 205, 207, and other servers, including distribution of configuration profiles, policy deployments, and the transfer of log data to the intelligence server 308. The communication server 304 provides a scalable communication service such that the system can support a large number of workstations 204 and document servers 206.” And para. [0239] “Upon startup of the policy enforcer, the policy enforcer (permissions applications) communicates with a policy server (central server) and the policy server transmits a set of policies to the host computer. On successful transmission of the set of policies, the policy enforcer enforces the set of policies at the host computer.”); 
Lim teaches all the limitations of claims 1, 8 and 15 above, however fails to explicitly teach but Ansari teaches:
wherein, whenever any request from the client software application is made for the permission of any user to access a protected file, the central server initially queries the permissions application (Ansari, para. [0090] “The Web Interface 142 enables HTTP interactions (requests and responses) between two applications. The Web services interface 149 provides the access interface and manages authentication as multi-services gateway devices access the service management center via web services.” And para. [0092] “The gateway devices 10 and the service management center 50 utilize a presence and networking message based protocol for establishing communication channels between the service management center 50 and the gateway device 10 as well as for communications among the gateway devices 10. Between the center 50 and the gateway device 10, the presence and networking message based protocol may facilitate many functions associated with the operation and use of the managed system architecture (e.g., an always on control channel and its use in the center's management of the gateway devices 10, its use in center 50 to gateway device 10 communication including authentication, authorization and the like). Gateway to gateway communications, using the presence and networking message based protocol may also be used in support of the file sharing operations discussed herein.” And para. [0093] “The gateway device implemented client interacts with the driver through the application service logic in the gateway device. The implemented application service logic (permissions application) is configured by the subscriber/gateway user to specify which devices, attributes and operations are exposed to the peer and present communications. Through the service management center 50 (central server), the service provider may also specify parameters of operation and presentation of application services provisioned by the service provider. The implemented application service logic can also be configured by the gateway user or the service provider to specify rules for the gateway device's presentation/notification of incoming presence and networking messaging protocol based messages to the user and the routing of those messages to the managed endpoint device through their respective drivers. The implemented application service logic thus acts as an intermediary between the gateway device endpoint logic and the endpoint device drivers.” And para. [0094] “the entire presence and networking messaging based protocol client on the gateway device 10, and associated application service logic for file sharing (access a protected file) and other application services on the gateway device 10, and associated application service logic, may be provisioned and governed by the service provider through the service management center 50. This would allow the service provider to set the parameters (queries) of access, control, presentation, and level of service, with the gateway user able to make programming and service choices within the parameters set by the service provider.”
As disclosed, a message request is made using the presence and networking based protocol client on the gateway device for file sharing access. The application service logic is provisioned or queried by the service provider through the service management center (central server) with access parameters.)
and then, only if the user is authorized to access the protected file, returns the permission to the client software application (Ansari, para. [0147] “with the appropriate authorization and access rights, an endpoint device associated with a gateway device 10 (including the gateway device 10 itself) may receive files being shared by other endpoint devices not associated with the gateway device 10. As stated earlier, the definition of file sharing includes many different ways to provide access to files, and does not necessarily mean a transfer of files to be resident on an endpoint device. The other endpoint devices may be on a buddy list, or an approved list, for example.”)
even if the protected file is outside the application boundary (Ansari, para. [0072] “The application service interfaces 140 also enable corresponding interfaces for the application services with aspects of service environments implemented outside the user premises (outside the application boundary). In that regard, the interfaces 140 enable the application service logic 130 (permissions application) to act as an appropriate client, for extending the application or service related communications to a server accessed via the wide area network 99, such as a server of the service management center 50 (central server)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ansari’s file sharing through multi-services gateway into Lim’s document control management, with a motivation to protect application specific data or media content (Ansari, para. [0002]).  

As per claims 2 and 9, the combination of Lim and Ansari teach the system of claim 1, wherein the client software application communicates with the central server to fetch permissions of any user on any specific given document from the real time federation of file permissions (Lim, para. [0061] “The policies are evaluated when an action is taken by a user or an application to access a document, invoke a function in an application program, or operate on application data object or fragment. The action is intercepted (or detected) and relevant policies are applied before the action is allowed to be carried out. The policies that a policy enforcer can handle can be defined based on the type of action…database query...A policy enforcer can interpret any combination of parameters.” And para. [0066] “a policy may define to whom and under what condition(s) access to a document is granted or denied. The policies are stored and manipulated by the policy author and policy administrator in the policy repository 102. Policies and/or subsets of policies (permissions for specific document) are transmitted to workstations 103 and document servers 105 to control local and remote document accesses and application usage.” and para. [0239] “Upon startup of the policy enforcer, the policy enforcer (permissions applications) communicates with a policy server (central server) and the policy server transmits a set of policies to the host computer. On successful transmission of the set of policies, the policy enforcer enforces the set of policies at the host computer.”).

As per claims 3 and 10, the combination of Lim and Ansari teach the system of claim 2, wherein the client software application enforces these permissions on the user when the user is trying to access the document even if the document is outside the application boundary (Ansari, para. [0072] “The application service interfaces 140 also enable corresponding interfaces for the application services with aspects of service environments implemented outside the user premises (outside the application boundary). In that regard, the interfaces 140 enable the application service logic 130 (permissions application) to act as an appropriate client, for extending the application or service related communications to a server accessed via the wide area network 99, such as a server of the service management center 50 (central server)” and para. [0147] “with the appropriate authorization and access rights, an endpoint device associated with a gateway device 10 (including the gateway device 10 itself) may receive files being shared by other endpoint devices not associated with the gateway device 10. As stated earlier, the definition of file sharing includes many different ways to provide access to files, and does not necessarily mean a transfer of files to be resident on an endpoint device. The other endpoint devices may be on a buddy list, or an approved list, for example.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ansari’s file sharing through multi-services gateway into Lim’s document control management, with a motivation to protect application specific data or media content (Ansari, para. [0002]).  

As per claims 4, 11 and 17, the combination of Lim and Ansari teach the system of claim 1 and the server of claim 15, respectively, wherein the connector application is a software program that connects to the permissions application with the central server (Lim, [0133] “Document server policy enforcers are server (e.g., a file server) or server application program (e.g., a mail server) specific policy enforcers.” And para. [0216] “policy enforcer, interceptors and consequence applicators are native elements of an application program or operating system. Interception and enforcement may be implemented through one or more calls to a policy enforcer application program interface (API). For example, a policy enforcer API is provided in the form of a software development kit (SDK) (connector application).” And para. [0217] “A workstation policy enforcer installs a number of application program interceptors 610 and consequence applicators 611 to monitor document access and application usage operations (or actions) inside individual application programs and to apply enforcement actions. In addition, a workstation policy enforcer also installs operating system interceptors 610 and consequence applicators 611 to monitor file accesses from application programs and to apply enforcement actions”);

As per claims 5, 12 and 18, the combination of Lim and Ansari teach the system of claim 1 and the server of claim 15, respectively, wherein the connector application is configured to protect the file as the file exits an application boundary, wherein protecting the file includes encrypting the file (Ansari, para. [0119] “While the service center 50 is responsible for placement of service modules and data beyond the demarcation 155, the gateway device 10 is equipped with certain functional elements such as encryption techniques, local directory obfuscation techniques and local enforcement to prevent user visibility beyond the demarcation 155 that belongs to the service provider unless the user is enabled with such visibility. The intelligence and service logic that is on the gateway device 10 is managed by the service center 50 and provides the logic to limit user access.”)
such that any attempt to open the file outside the application boundary causes a request for permission to access the file to be transmitted to the central server, which will in turn query an appropriate permissions application (Ansari, para. [0093] “The gateway device implemented client interacts with the driver through the application service logic in the gateway device. The implemented application service logic (permissions application) is configured by the subscriber/gateway user to specify which devices, attributes and operations are exposed to the peer and present communications. Through the service management center 50 (central server), the service provider may also specify parameters of operation and presentation of application services provisioned by the service provider. The implemented application service logic can also be configured by the gateway user or the service provider to specify rules for the gateway device's presentation/notification of incoming presence and networking messaging protocol based messages to the user and the routing of those messages to the managed endpoint device through their respective drivers. The implemented application service logic thus acts as an intermediary between the gateway device endpoint logic and the endpoint device drivers.” And para. [0094] “the entire presence and networking messaging based protocol client on the gateway device 10, and associated application service logic for file sharing (access a protected file) and other application services on the gateway device 10, and associated application service logic, may be provisioned and governed by the service provider through the service management center 50. This would allow the service provider to set the parameters (queries) of access, control, presentation, and level of service, with the gateway user able to make programming and service choices within the parameters set by the service provider.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ansari’s file sharing through multi-services gateway into Lim’s document control management, with a motivation to protect application specific data or media content (Ansari, para. [0002]).  

As per claims 6, 13 and 19, the combination of Lim and Ansari teach the system of claim 1 and the server of claim 15, respectively, wherein the connector application is configured to assist the central server to fetch permissions of any given user on any given file by querying the permissions application and translating the permissions defined in the permissions application to permissions as understood by the central server (Lim, para. [0061] “The policies are evaluated when an action is taken by a user or an application to access a document, invoke a function in an application program, or operate on application data object or fragment. The action is intercepted (or detected) and relevant policies are applied before the action is allowed to be carried out. The policies that a policy enforcer can handle can be defined based on the type of action…file properties, document type (e.g., file or e-mail), document format (e.g., xls file or pdf file)… A policy enforcer can interpret any combination of parameters.” And para. [0216] “policy enforcer, interceptors and consequence applicators are native elements of an application program or operating system. Interception and enforcement may be implemented through one or more calls to a policy enforcer application program interface (API). For example, a policy enforcer API is provided in the form of a software development kit (SDK) (connector application).”);

As per claims 7, 14 and 20, the combination of Lim and Ansari teach the system of claim 1 and the server of claim 15, respectively, wherein a federation of policies from multiple applications are delivered and the permissions application is simultaneously allowed to derive permissions automatically, on any file at any point in time without having to manually define the permissions (Lim, para. [0082] “The policy server 101 allows policies to be centrally managed and automatically distributed and updated to policy enforcers. Distribution is achieved through pushing policies to policy enforcers and/or pulling policies from the policy server 101 by policy enforcers. Policies are not tied to (or stored with) documents. The policies are evaluated when an action is taken by a user (or an application) to access a document or operate on application data. The action is intercepted and relevant policies are applied before the action is allowed to be carried out.”).

As per claim 16, the combination of Lim and Ansari teach the server of claim 15, wherein the client software application communicates with the server to fetch permissions of any user on any specific given document from the real time federation of file permissions (Lim, para. [0061] “The policies are evaluated when an action is taken by a user or an application to access a document, invoke a function in an application program, or operate on application data object or fragment. The action is intercepted (or detected) and relevant policies are applied before the action is allowed to be carried out. The policies that a policy enforcer can handle can be defined based on the type of action…database query...A policy enforcer can interpret any combination of parameters.” And para. [0066] “a policy may define to whom and under what condition(s) access to a document is granted or denied. The policies are stored and manipulated by the policy author and policy administrator in the policy repository 102. Policies and/or subsets of policies (permissions for specific document) are transmitted to workstations 103 and document servers 105 to control local and remote document accesses and application usage.” and para. [0239] “Upon startup of the policy enforcer, the policy enforcer (permissions applications) communicates with a policy server (central server) and the policy server transmits a set of policies to the host computer. On successful transmission of the set of policies, the policy enforcer enforces the set of policies at the host computer.”) and 
enforces these permissions on the user when the user is trying to access the document even if the document is outside the application boundary  (Ansari, para. [0072] “The application service interfaces 140 also enable corresponding interfaces for the application services with aspects of service environments implemented outside the user premises (outside the application boundary). In that regard, the interfaces 140 enable the application service logic 130 (permissions application) to act as an appropriate client, for extending the application or service related communications to a server accessed via the wide area network 99, such as a server of the service management center 50 (central server)” and para. [0147] “with the appropriate authorization and access rights, an endpoint device associated with a gateway device 10 (including the gateway device 10 itself) may receive files being shared by other endpoint devices not associated with the gateway device 10. As stated earlier, the definition of file sharing includes many different ways to provide access to files, and does not necessarily mean a transfer of files to be resident on an endpoint device. The other endpoint devices may be on a buddy list, or an approved list, for example.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ansari’s file sharing through multi-services gateway into Lim’s document control management, with a motivation to protect application specific data or media content (Ansari, para. [0002]).  
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160381054 A1 – Preventing attacks in real-time networked environments.
US 20060010500 A1 – Protection of digital data content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437           

/ALI S ABYANEH/Primary Examiner, Art Unit 2437